COVINGTON, Judge.
In these consolidated cases, Herbert Hastings appeals from a final judgment awarding damages to Skipper & Day. Skipper & Day, on the other hand, challenges the trial court’s denial of its motion for attorney’s fees sought pursuant to section 768.79, Florida Statutes (2001).
We write only to note that since the time the trial court’s decisions were rendered, the Florida Supreme Court has issued two opinions concerning costs. In Amerace Corp. v. Stallings, 823 So.2d 110 (Fla.2002), the court held that interest on a *134jury verdict does not begin to accrue until the date of judgment. The court in White v. Steak & Ale of Florida, Inc., 816 So.2d 546 (Fla.2002), concluded that a “judgment obtained” pursuant to section 768.79 includes the plaintiffs taxable costs up to the date of the offer. We have considered both of these decisions and find no error in the trial court’s determination that attorney’s fees should not be awarded..
Affirmed.
FULMER and CASANUEVA, JJ„ Concur.